           Case 1:20-cv-00169-SPW Document 6 Filed 01/25/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  CHRISTOPHER T. WELLIVER,
                                                     CV 20-I69-BLG-SPW
                        Petitioner,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  ROGER BODINE; ATTORNEY                              AND RECOMMENDATIONS
  GENERAL OF THE STATE OF
  MONTANA,

                        Respondents.


        The United States Magistrate Judge filed Findings and Recommendations on

January 4, 2021. (Doc. 5). The Magistrate recommended: Welliver's Petition

(Doc. 1) be denied; that the Clerk of Court be directed to enter judgment in favor

of Respondents; and that a certificate of appealability be denied, (Doc. 5 at 6-7).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

                                            1
Case 1:20-cv-00169-SPW Document 6 Filed 01/25/21 Page 2 of 2
